DLD-257                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-1822
                                      ___________


                               WILLIAM J. ACKERMAN,
                                              Appellant

                                             v.

                 MERCY BEHAVIOR HEALTH; RAYMOND WOLFE
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                              (D.C. Civil No. 2:15-cv-00304)
                     District Judge: Honorable Terrence F. McVerry
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 25, 2015
            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                              (Opinion filed: June 30, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant William James Ackerman appeals from the District Court’s order

dismissing his complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Because

we agree with the District Court and conclude that this appeal lacks arguable merit, we

will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       On March 4, 2015, Ackerman commenced this civil action by filing a motion to

proceed in forma pauperis (“IFP”) and attaching a form complaint which named Mercy

Behavior Health and Raymond Wolfe as Defendants. This civil action is the sixth civil

action Ackerman has instituted in the United States District Court for the Western

District of Pennsylvania since December of 2012, 1 and the third suit brought against these

Defendants. The District Court evaluated Ackerman’s financial status and, after

determining that Ackerman was unable to pay the requisite filing fee, granted

Ackerman’s motion to proceed IFP.

       The District Court then screened Ackerman’s complaint pursuant to 28 U.S.C. §

1915(e)(2). As with previous complaints Ackerman had filed, the District Court

1
       Ackerman initiated the following civil actions between December of 2012 and
March of 2013: (1) Ackerman v. Mercy Behavior Health, et al., Civ. No. 2:12-cv-01807-
TFM; (2) Ackerman v. Mental Health Court, Civ. No. 2:13-cv-00173-TFM; (3)
Ackerman v. Western Psychiatric Institute Clinic, et al., Civ. No. 2:13-cv-00388-TFM;
(4) Ackerman v. Office of Behavior Health, et al., Civ. No. 2:13-cv-00417-TFM; and (5)
Ackerman v. Mercy Behavior Health, et al., Civ. No. 2:14-cv-01199.
       The complaint in No. 12-1807 was dismissed without prejudice for failure to serve
the defendants within 120 days pursuant to Federal Rule of Civil Procedure 4(m). The
complaints in Nos. 13-173, 13-388, 13-417, and 14-1199 were all dismissed without
prejudice as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Ackerman’s appeal from
the District Court’s order dismissing his complaint as frivolous in No. 14-1199 was
pending when he filed this civil action. See C.A. No. 14-4036.
                                             2
concluded that there was “no logical construction of the [c]omplaint from which to derive

a viable legal claim against the named Defendants[.]” Accordingly, the District Court

dismissed Ackerman’s complaint without prejudice as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).

       Ackerman filed a timely notice of appeal. When he was granted leave to proceed

in forma pauperis on appeal, Ackerman was notified that his appeal was subject to

dismissal under 28 U.S.C. § 1915(e)(2) or summary affirmance pursuant to Third Circuit

Local Appellate Rule 27.4 and I.O.P 10.6. Ackerman was invited to submit written

argument in support of his appeal, and he has done so. We have jurisdiction pursuant to

28 U.S.C. § 1291, 2 and we review the District Court’s order dismissing the complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for abuse of discretion. See Denton v.

Hernandez, 504 U.S. 25, 33 (1992).

       The “prescreening” provisions of the Prison Litigation Reform Act authorize a

district court to dismiss an action sua sponte under the federal IFP statute, codified at 28

U.S.C. § 1915, if the action is frivolous or malicious, fails to state a claim upon which


2
        “Generally, an order which dismisses a complaint without prejudice is neither final
nor appealable because the deficiency may be corrected by the plaintiff without affecting
the cause of action. Only if the plaintiff cannot amend or declares his intention to stand
on his complaint does the order become final and appealable.” Borelli v. City of
Reading, 532 F.2d 950, 951-52 (3d Cir. 1976) (per curiam). Although the dismissal in
this case was without prejudice, the District Court specifically found that Ackerman
could not cure the deficiencies of the complaint by amendment. See Grayson v.
Mayview State Hospital, 293 F.3d 103, 108 (3d Cir. 2002). Thus, we have jurisdiction
over this appeal.
                                              3
relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C. §

1915(e)(2)(B). Generally, a complaint may be dismissed as frivolous “where it lacks an

arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

A claim is considered factually frivolous where “the facts alleged are ‘clearly baseless,’”

a standard that encompasses allegations that are “‘fanciful,’ … ‘fantastic,’ … and

‘delusional[.]’” Denton, 504 U.S. at 32-33 (citing Neitzke, 490 U.S. at 325, 327-28). It

is appropriate to make a finding of factual frivolousness “when the facts alleged rise to

the level of the irrational or the wholly incredible[.]” Denton, 504 U.S. at 33.

       We agree that the complaint lacks an arguable basis in law or fact, and we

therefore hold the District Court did not abuse its discretion in dismissing Ackerman’s

complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). See Neitzke, 490 U.S. at

325. The complaint asserts that the District Court had federal question jurisdiction

pursuant to 28 U.S.C. § 1331 on the basis of “all the mental health, whistleblower laws,

civil rights, ADA act [sic], labor laws, [and] any laws Mercy thinks they can get away

with[.]” Ackerman broadly alleges that his claims arise from the manner in which he and

other patients are treated while in the care of Mercy Behavior Health. However,

Ackerman does not provide factual allegations from which we can infer a viable legal

claim. While he asserts that he has witnessed staff from Mercy Behavior Health mentally

abuse patients and have sex with patients, Ackerman does not provide names, dates, or

                                             4
any further details to support those allegations, nor does he allege that he has been

harmed in any way by staff at Mercy Behavior Health. Rather, he moves on to describe

Mercy’s alleged failure to provide patients with voting rights, job rights, a newspaper,

and a new building. Ackerman also states that he seeks to end all of Mercy’s acts of

slavery toward patients. As relief, he seeks five to twenty-five million dollars, as well as

a new building, new vans, a smoke room, back pay, a patient advocate, a church, a mental

health library, a patient leadership program, staff training on sexual abuse, voluntary

polygraph testing, and the formation of a patient union.

       The precise legal claim Ackerman is attempting to assert in the complaint is

difficult to decipher. The complaint is unfocused and disjointed; even construing the

complaint liberally, we find no factual allegations from which we can reasonably infer

that Ackerman has (or could have) an actionable claim for relief. 3 Rather, his allegations

squarely fit within the class of “clearly baseless” allegations that a District Court may

dismiss as factually frivolous. See Denton, 504 U.S. at 32-33. Accordingly, we agree

with the District Court that there is no logical construction of the complaint from which

to derive a viable legal claim, and we hold that the District Court did not abuse its

3
        We have thoroughly reviewed all of the submissions filed by Ackerman in support
of his appeal and find that none of these documents address the issues relevant to the
appeal, which concerns the propriety of the District Court’s dismissal under 28 U.S.C. §
1915(e)(2)(B)(i). One of Ackerman’s submissions is almost entirely a list of proposed
polygraph questions for employees of Defendant Mercy Behavior Health. The remaining
submissions are rambling, disjointed, and difficult to decipher – much like the complaints
and written submissions Ackerman has filed in the District Court and in this Court in
each of his various civil actions and appeals.
                                              5
discretion by dismissing the complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

      As there is no arguable basis for this appeal, we will dismiss the appeal pursuant to

28 U.S.C. § 1915(e)(2)(B)(i).




                                            6